      Case 3:20-cv-00778-X Document 24 Filed 01/12/21     Page 1 of 7 PageID 323



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 FELICIA EDWARDS,                           §
 individually and on behalf of all others   §
 similarly situated,                        §
                                            §
               Plaintiff,                   §
                                            §   Civil Action No. 3:20-CV-00778-X
 v.                                         §
                                            §
 UNIVAR USA, INC.                           §
                                            §
               Defendant.                   §

                     MEMORANDUM OPINION AND ORDER

         Felicia Edwards sued Univar USA, Inc. alleging that work requirements and

compensation related to the company’s on-call schedule violated the overtime

provisions of the Fair Labor Standards Act. Edwards also seeks to represent other

similarly situated Univar employees and filed a Motion for Conditional Certification

of a Collective [Doc. No. 11]. For the reasons below, the Court GRANTS the motion

for conditional certification.

                                 I. Factual Background

         Univar employed Edwards as a Customer Service Representative in its Dallas

facility. Representatives’ regular work schedules consist of a forty-hour work week.

But once a month, representatives are also required to work an “on-call” schedule in

addition to the regular work week. The on-call schedule requires the representative

to be available to answer customer calls at all hours of the day, each day for that

week. However, the representative is only required to perform company tasks during


                                            1
   Case 3:20-cv-00778-X Document 24 Filed 01/12/21                      Page 2 of 7 PageID 324



after-hours if a call is actually received, and Univar gives the representatives

equipment to fulfill on call duty remotely. For each week of on call duty, Customer

Service Representatives are compensated with the choice of four additional hours of

straight time pay for that week or four additional hours of paid time off.

       After Edwards filed this lawsuit, two more Customer Service Representatives

filed their consents to join the litigation.                All three representatives provided

declarations in support of the motion for conditional certification.

                                        II. Legal Standards

       Section 16(b) of the Fair Labor Standards Act allows an individual employee

or group of employees to sue “any employer . . . for and in behalf of himself or

themselves and other employees similarly situated.” 1 Only employees who provide

express written consent to join the suit may join a class under the Act. 2 This “opt-in”

approach separates class actions under the Fair Labor Standards Act from those

governed by the “opt-out” method in Federal Rule of Civil Procedure 23. 3

       Courts use one of two procedures to certify classes under the Fair Labor

Standards Act. The dominant approach employs the two-step process exemplified in

Lusardi v. Xerox Corp. 4 In the first step, “the district court makes a decision—usually

based only on the pleadings and any affidavits [that] have been submitted—whether


       1   29 U.S.C. § 216(b).
        2 “No employee shall be a party plaintiff to any such action unless he gives his consent in

writing to become such a party and such consent is filed in the court in which such action is brought.”
Id.
       3   See FED. R. CIV. P. 23; LaChapelle v. Owens–Illinois, Inc., 513 F.2d 286, 289 (5th Cir. 1975).
        4 99 F.R.D. 89 (D.N.J. 1983) (conditional certification); 118 F.R.D. 351 (D.N.J. 1987)

(decertification).

                                                    2
   Case 3:20-cv-00778-X Document 24 Filed 01/12/21                     Page 3 of 7 PageID 325



notice of the action should be given to potential class members.” 5 “Because the court

has minimal evidence, this determination is made using a fairly lenient standard,

and typically results in ‘conditional certification’ of a representative class.” 6 “[A]t the

notice stage, ‘courts appear to require nothing more than substantial allegations that

the putative class members were together the victims of a single decision, policy, or

plan’” as evidence sufficient to move beyond the first step. 7 “If the district court

‘conditionally certifies’ the class, putative class members are given notice and the

opportunity to ‘opt-in.’” 8

          The second step consists of a “decertification” analysis conducted after the close

of discovery and upon motion by the defendant. “At this stage, the court has much

more information on which to base its decision, and makes a factual determination

on the similarly situated question.” 9 The action then proceeds as follows:

          If the claimants are similarly situated, the district court allows the
          representative action to proceed to trial. If the claimants are not
          similarly situated, the district court decertifies the class, and the opt-in
          plaintiffs are dismissed without prejudice. The class representatives—
          i.e. the original plaintiffs—proceed to trial on their individual claims. 10




         Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213–14 (5th Cir. 1995), overruled on other
          5

grounds, Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003).
          6   Id. at 1214.
          7   Id. at 1214 n.8 (quoting Sperling v. Hoffmann–La Roche, Inc., 118 F.R.D. 392, 407 (D.N.J.
1988)).
        8 Id. at 1214; see also Hoffmann–La Roche, Inc. v. Sperling, 493 U.S. 165, 171 (1989) (holding

that district courts may facilitate notice to potential plaintiffs).
          Mooney, 54 F.3d at 1214. “Lusardi and its progeny are remarkable in that they do not set
          9

out a definition of ‘similarly situated,’ but rather they define the requirement by virtue of the factors
considered in the ‘similarly situated’ analysis.” Id. at 1213.
          10   Id. at 1214.

                                                     3
   Case 3:20-cv-00778-X Document 24 Filed 01/12/21                  Page 4 of 7 PageID 326



“[B]y its nature,” the Lusardi approach “does not give a recognizable form to [a Fair

Labor Standards Act] representative class, but lends itself to ad hoc analysis on a

case-by-case basis.” 11

       The second approach to class certification involving the Fair Labor Standards

Act is exemplified by Shushan v. University of Colorado. 12 This approach considers

“the ‘similarly situated’ inquiry to be coextensive with Rule 23 class certification.”13

Courts following the Shushan approach analyze class certification under the Fair

Labor Standards Act class using Rule 23 factors like “numerosity, commonality,

typicality, and adequacy of representation.” 14 “Under this methodology, the primary

distinction between [a Fair Labor Standards Act] representative action and a [Rule]

23 class action is that persons who do not elect to opt-in to the [Fair Labor Standards

Act] representative action are not bound by its results.” 15

       The Fifth Circuit has expressly declined “to decide which, if either, of the

competing methodologies should be employed in making [a Fair Labor Standards Act]

class certification decision.” 16          The Northern District of Texas, however, more

commonly adheres to the two-step Lusardi method. 17 The Court will continue in this

district’s trend and utilize the two-step approach.


       11   Id. at 1213 (emphasis in original).
       12   132 F.R.D. 263 (D. Colo. 1990).
       13   Mooney, 54 F.3d at 1214.
       14   Id. (quotation marks omitted).
       15   Id.
       16   Id. at 1216.
        17 See, e.g., Oliver v. Aegis Commc’ns Grp., Inc., 2008 WL 7483891, at *3 (N.D. Tex. Oct. 30,

2008) (Kinkeade, J.) (collecting cases).

                                                  4
   Case 3:20-cv-00778-X Document 24 Filed 01/12/21                     Page 5 of 7 PageID 327



                                             III. Analysis

                                    A. Conditional Certification

       This case is at the “notice stage” of the Lusardi two-step analysis. Without

guidance from the Fifth Circuit, courts are split on what elements to evaluate in

determining whether to grant conditional certification. Some courts rely on a three-

element test that requires the plaintiff to show that: “(1) there is a reasonable basis

for crediting the assertion that aggrieved individuals exist; (2) those aggrieved

individuals are similarly situated to the plaintiff in relevant respects given the claims

and defenses asserted; and (3) those individuals want to opt in to the lawsuit.” 18 But

other courts reject the third, non-statutory element. 19 Because this third element is

not statutory and has not been required, or even discussed, by a higher court, the

Court agrees that plaintiffs need not present evidence that aggrieved individuals

actually want to opt into the lawsuit. 20 The Court will evaluate this motion using the

first two elements.

       First, Edwards must demonstrate that there is a reasonable basis for crediting

her assertion that aggrieved individuals exist, which is to say she must show that it

is reasonable to believe that there are other aggrieved employees who were subject to

an allegedly unlawful policy. 21 Edwards provided the Court with declarations stating



       18   Villarreal v. St. Luke’s Episcopal Hosp., 751 F. Supp. 2d 902, 915 (S.D. Tex. 2010).
       19   Id. at 915–16.
       20 See id. at 916. See also Long v. Wehner Multifamily, LLC, 303 F. Supp. 3d 509, 513 (N.D.
Tex. 2017) (Godbey, J.) (declining to require evidence that aggrieved individuals wish to join the
lawsuit in order to grant conditional class certification).
       21   See Villarreal, 751 F. Supp. 2d at 916–17.

                                                    5
   Case 3:20-cv-00778-X Document 24 Filed 01/12/21                           Page 6 of 7 PageID 328



that Univar employed several other Customer Service Representatives and that each

of them were required to work on-call weeks—compensated with either four

additional hours of straight paid time for that week or four hours of paid time off. 22

If Univar’s on-call policies violated the Fair Labor Standards Act, then these

Customer Service Representatives were also subject to that allegedly unlawful policy.

Therefore, Edwards has provided sufficient evidence that other aggrieved individuals

exist.

         Next, Edwards must demonstrate that the aggrieved individuals are similarly

situated to her in relevant respects given the claims and defenses asserted. This

requires Edwards to show that she and the proposed class “are similarly situated

with respect to their job requirements and with regard to their pay provisions.” 23

“The positions need not be identical, but similar.” 24 Here, the declarations from

Edwards, Priscilla Narvaez, and Megan Mitchell demonstrate that Customer Service

Representatives have similar job requirements 25 and compensation. 26 Thus, for the

purpose of conditional certification, Edwards provided sufficient evidence that she is

similarly situated to the aggrieved individuals. And because Edwards presented




         22   Doc. No. 13, Exhibit 1 at 3; Exhibit 2 at 3; Exhibit 3 at 3.
         23   Long, 303 F. Supp. 3d at 513 (alterations and quotation marks removed).
         24   Id. (alterations and quotation marks removed).
          Namely, “performing account management, order entry, order fulfillment, and shipping
         25

arrangement,” as well as the on-call duties at issue in this case. Doc. No. 13, Exhibit 1 at 2; Exhibit 2
at 2; Exhibit 3 at 2.
        26 Each representative receives hourly pay for their regular schedules and the option of four

additional straight time hours or four additional hours of paid time off. Id., Exhibit 1 at 3; Exhibit 2
at 3; Exhibit 3 at 3.

                                                        6
   Case 3:20-cv-00778-X Document 24 Filed 01/12/21        Page 7 of 7 PageID 329



sufficient evidence to satisfy both elements for conditional certification, the Court

GRANTS the motion for conditional certification.

                                   B. Class Notice

      Edwards also provided a proposed class notice to be sent to potential class

members. But Univar objects to the content, form, timing, and method of distributing

the class notice. The Court ORDERS the Parties to meet and confer in order to

jointly prepare a proposed class notice. The proposed class notice should be filed with

the Court within 21 days of the date of this order.

                                   IV. Conclusion

      For the forgoing reasons the Court GRANTS the motion for conditional

certification and ORDERS the parties to meet and confer in order to draft a proposed

class notice. The proposed notice is due 21 days from the date of this order.

      IT IS SO ORDERED this 12th day of January, 2021.




                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                          7
